                      Case 1:20-cv-03483-CM Document 40
                                                     39 Filed 12/02/20
                                                              11/24/20 Page 1 of 2



      MEMO ENDORSED



                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                     MARK D. ZUCKERMAN
Corporation Counsel                              100 CHURCH STREET                                          Senior Counsel
                                                 NEW YORK, NY 10007                         E-mail: mzuckerm@law.nyc.gov
                                                                                                     Phone: (212) 356-3519
                                                                                                       Fax: (212) 788-9776



                                                                      November 24, 2020


        VIA ECF
        The Honorable Ona T. Wang
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, N.Y. 10007


                         Re: Julian Cepeda, et. al. v. City of New York, et. al., 20 CV 3483 (CM)

        Your Honor:

                        I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, representing defendants City of New York, DOC Comm. Cynthia Brann,
        Brian Sullivan and Edward Williams in the above-referenced matter. We write with the consent
        of all counsel to respectfully request that the settlement conference scheduled for December 11,
        2020, at 2:30 p.m. be adjourned for a period of forty five days. The reason for the request is that
        during the City’s settlement authority process, the need for plaintiffs’ pertinent medical records
        while incarcerated at Albany has arisen. Although we were able to obtain the medical records
        quickly upon request in Washington v. City of New York, et. al., 18 CV 12306 (CM), which as
        the Court is aware involved similar allegations, and thought I could obtain them quickly herein, I
        have been informed that our office doesn’t have medical releases from plaintiffs, nor do
        plaintiffs’ counsel have releases that would allow such medical records to be provided to us
        quickly. Since the Albany defendants are requiring such releases (correctly), and nine plaintiffs
        are incarcerated, it will take some time for the releases to be obtained.

                      The City defendants respectfully suggest that a telephonic scheduling conference
        might be useful during the week of December 7, 2020.
        Case 1:20-cv-03483-CM Document 40
                                       39 Filed 12/02/20
                                                11/24/20 Page 2 of 2




            Thank you for your consideration herein.

                                                       Respectfully submitted,

                                                       /s/ Mark D. Zuckerman


                                                       Mark D. Zuckerman
                                                       Senior Counsel




cc:   All Counsel (via ECF)




 SO ORDERED:

 Application GRANTED. Conference is rescheduled
 to February 2, 2021 at 2:30 p.m.



 ________________________________________
 Ona T. Wang                     12/2/20
 United States Magiustrate Judge




                                            2
